75 N.Y.2d 935 (1990)
The People of the State of New York, Respondent,
v.
Wayne Falciglia, Appellant.
Court of Appeals of the State of New York.
Decided April 3, 1990.
Barbara F. Branch and Alvin L. Spitzer for appellant.
Robert T. Johnson, District Attorney (Terence J. Sweeney of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*936MEMORANDUM.
The order of the Appellate Division should be affirmed.
As the Appellate Division properly concluded, defendant was not entitled to a missing witness charge (see, People v Gonzalez, 68 N.Y.2d 424). The issue of reasonable suspicion is a mixed question of law and fact and, inasmuch as there is evidence in the record to support the lower courts' determination, *937 this court's review is at an end (see, People v Castro, 70 N.Y.2d 943, 945). Defendant's remaining arguments are unpreserved.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.